 515314 NLRB No. 89205-215 OWNERS LTD.1We have been administratively advised by the NYSERB thatCase SU±58689 has been withdrawn.2The National Labor Relations Board has delegated its authorityin this proceeding to a three-member panel.3See J.G. Coward Jr. Ditching Service, 139 NLRB 351 (1962).205-215 Owners Ltd. and Paley Management Corp.and United Service Employees Union, Local377, R.W.D.S.U., AFL±CIO. Case AO±314July 25, 1994ORDER DISMISSING PETITION FORADVISORY OPINIONBYCHAIRMANGOULDAND
MEMBERSDEVANEYANDBROWNINGPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on May 23, 1994, Petitioners 205-215 Owners
Ltd. (205-215) and Paley Management Corp. (Paley)
filed a petition for Advisory Opinion as to whether the
Board would assert jurisdiction over their operations.
In pertinent part, the petition alleges that a proceeding,
Case No. SU±58689, is currently pending before the
New York State Employment Relations Board
(NYSERB) in which the Union is seeking recognition
by 205-215 and Paley of a one-employee bargaining
unit at 205-215 East 88 Street, New York, New York,
a building owned by 205-215 and managed by Paley.The petition alleges additional facts concerning the na-
ture of the business of the Petitioners, including com-
merce data for these two organizations.All parties were served with a copy of the petitionfor Advisory Opinion, and the Union filed a response
on June 23, 1994, in which it states that the petition
must be dismissed and/or that the Board should decline
to issue an advisory opinion. In its response, the Union
also states that it has withdrawn the proceeding before
the NYSERB and includes a copy of its June 22, 1994
request for withdrawal of Case SU-58689 before the
NYSERB.1The Union further contends that the Peti-tioners have not submitted proof that they meet the
Board's jurisdictional standards and does not agree that
the Petitioners are joint employers.Having duly considered the matter,2we deny the pe-tition for Advisory Opinion. The Board's longstanding
policy, based on sound principles of administrative ef-
ficiency and economy, is that a petition for Advisory
Opinion will not be entertained where, as here, there
is no proceeding pending before any state agency or
court which would make such an immediate jurisdic-
tional opinion necessary.3Accordingly, it is ordered that the petition for Advi-sory Opinion is dismissed.